{|

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified "Page 1 of |

“UNITED STATES DISTRICT COURT
° SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

 

 

 

Vv. / (For Offenses Committed On or After November 1, 1987)
Heriberto Cabrera-Rodriguez Case Number: 3:19-mj-24238
Casey J Donov
Defendant's Attorney FE j 1 E F *
REGISTRATION NO. 91012298 _ 2
THE DEFENDANT: a OCT 24 2019
pleaded guilty to count{(s) 1 of Complaint CLERK, lS DISTRICT COURT

 

C1 was found guilty to count(s) — . , SOUTHERN DISTRICT OF oN OERUTY

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1.
_ © The defendant has been found not guilty on count(s)
[1 Count(s) | dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of;

anne SERVED : Oo days

J Assessment: $10 WAIVED Fine: WAIVED

] Court recommends USMS, ICE or DHS or other arresting-agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT-ES ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019
Date of pposinon of Sentence

Received ae W=< Of hot ye

DUSM oo HON ORABLE JOHN L/ WEINBERG |
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-24238

 
